Case 9:19-cv-81653-DMM Document 1 Entered on FLSD Docket 12/11/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO:


  TAJIKA DIXON,

                 Plaintiff,

          v.                                                JURY TRIAL DEMANDED

  G4S SECURE SOLUTIONS (USA), INC., a
  Florida for-profit corporation,

               Defendant.
  _____________________________________/

                                 COMPLAINT FOR DAMAGES

          Plaintiff, TAJIKA DIXON (“DIXON”) by and through her undersigned attorney, files

  this, her Complaint for Damages against Defendant, G4S ENTERPRISES SECURE

  SOLUTIONS (USA), INC., a Florida for-profit corporation, (hereinafter, “G4S”), and states as

  follows:

                                        INTRODUCTION

     1.        This is an action to recover unpaid overtime wage compensation under the Fair

          Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).

                                        JURISDICTION

     2. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and 28

          U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, G4S

          was an enterprise engaged in interstate commerce.       At all times pertinent to this

          Complaint, the corporate Defendant regularly owned and operated a business engaged in
Case 9:19-cv-81653-DMM Document 1 Entered on FLSD Docket 12/11/2019 Page 2 of 6



       commerce or in the production of goods for commerce as defined in §3(r) and 3(s) of the

       FLSA, 29 U.S.C. §203(r) and 203(s).

    3. The Defendant, G4S operated a security business. Plaintiff, DIXON’s work involved

       handling on a regular and recurrent basis “goods” or “materials,” as defined by the FLSA,

       which were used commercially in Defendant’ business, and moved in interstate

       commerce. This included records, electronic equipment, uniforms and written/paper

       materials that were manufactured outside the State of Florida.

    4. Upon information and belief, during the relevant time period, the Defendant had an

       annual gross volume of sales made or business done of not less than $500,000.00.

    5. The Defendant is subject to the jurisdiction of this Court because it engages in substantial

       and not isolated activity within the Southern District of Florida.

    6. The Defendant is also subject to the jurisdiction of this Court because it operates,

       conducts, engages in, and/or carries on business in the Southern District of Florida.

                                                 VENUE

    7. The venue of this Court over this controversy is based upon the following:


               a.      The unlawful employment practices alleged below occurred and/or were

                       committed in the Southern District of Florida

                       and,

               b.      Defendant was and continues to be a corporation doing business within

                       this judicial district.
Case 9:19-cv-81653-DMM Document 1 Entered on FLSD Docket 12/11/2019 Page 3 of 6



                                           PARTIES

    8. At all times material hereto, Plaintiff, DIXON was an “employee” of the Defendant

       within the meaning of the FLSA.

    9. At all times material hereto, corporate Defendant were conducting business throughout

       the state of Florida from its headquarters in Jupiter, Palm Beach County, Florida,

    10. At all times material hereto, the Defendant was the employer of Plaintiff, DIXON.

    11. At all times material hereto, Defendant was and continues to be an “employer” within the

       meaning of the FLSA.

    12. At all times material hereto, Defendant knowingly and willfully failed to pay Plaintiff,

       DIXON her lawfully earned wages in conformance with the FLSA.

    13. Defendant committed a willful, malicious and unlawful violation of the FLSA and,

       therefore, is liable for monetary damages.

    14. At all times material hereto, the corporate Defendant was an “enterprise” engaged in

       commerce” within the meaning of the FLSA.

    15. During the applicable period of the Plaintiff’s employment the Defendant’s business

       enterprise had at least $500,000 in annual sales.

    16. At all times material hereto, the work performed by Plaintiff, DIXON was directly

       essential to the business performed by Defendant.

    17. Plaintiff, DIXON has fulfilled all conditions precedent to the institution of this action

       and/or such conditions have been waived.
Case 9:19-cv-81653-DMM Document 1 Entered on FLSD Docket 12/11/2019 Page 4 of 6



                                   STATEMENT OF FACTS

    18. From about November 16, 2001 through November 24, 2019, Plaintiff, DIXON was

       employed by the Defendant as a security guard. She was paid an hourly rate of $13.50

       per hour.

    19. Defendant knowingly and willfully operated its business with a policy of not paying

       wages in conformance with the applicable law, to the Plaintiff, DIXON.

    20. During the Plaintiff’s employment, the Defendant failed to pay overtime based on

       Plaintiff’s regular rate of pay ($13.50 per hour). Instead, Defendant calculated Plaintiff’s

       overtime based on a lower rate of pay.

    21. Plaintiff, DIXON has retained Bober & Bober, P.A. to represent her in this litigation and

       has agreed to pay the firm a reasonable fee for its services.

                                  STATEMENT OF CLAIM:

                                            COUNT I

                   VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

    22. Plaintiff, DIXON repeats and realleges Paragraphs 1 through 21 as if fully set forth

       herein.

    23. Plaintiff, DIXON’s employment with the Defendant was to consist of a normal work

       week for which she should have received time and one-half for her hours worked in

       excess of the maximum hours provided for in the FLSA.

    24. During Plaintiff, DIXON’s employment, Plaintiff, DIXON worked hours in excess of

       forty (40) per week for which she was not compensated at the statutory rate of time and

       one-half for all of her hours. Plaintiff, DIXON was entitled to be paid at the rate of time
Case 9:19-cv-81653-DMM Document 1 Entered on FLSD Docket 12/11/2019 Page 5 of 6



         and one-half her regular hourly rate for all of her hours worked in excess of the maximum

         hours provided for in the FLSA.

     25. Defendant knew of and/or showed a willful disregard for the provisions of the FLSA as

         evidenced by their failure to compensate Plaintiff, DIXON at the statutory rate of time

         and one-half for all the hours she worked in excess of forty (40) hours per week when

         they knew or should have known such was due.

     26. Defendant failed to properly disclose or apprise Plaintiff, DIXON of her rights under the

         FLSA.

     27. As a direct and proximate result of Defendant’ willful disregard of the FLSA, Plaintiff,

         DIXON is entitled to liquidated damages pursuant to the FLSA.

     28. Due to the willful and unlawful actions of the Defendant, Plaintiff, DIXON has suffered

         damages in the amount not presently ascertainable of unpaid overtime wages, plus an

         equal amount as liquidated damages.

     29. Plaintiff, DIXON is entitled to an award of her reasonable attorney’s fees and costs

         pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff, DIXON respectfully requests that judgment be entered in her

  favor against the Defendant:

         a.      Declaring that the Defendant violated the overtime provisions of 29

                 U.S.C. § 207;

         b.      Awarding Plaintiff, DIXON overtime compensation in the amount calculated;

         c.      Awarding Plaintiff, DIXON liquidated damages in the amount calculated;
Case 9:19-cv-81653-DMM Document 1 Entered on FLSD Docket 12/11/2019 Page 6 of 6



        d.     Awarding Plaintiff, DIXON reasonable attorney’s fees and costs and expenses of

               this litigation pursuant to 29 U.S.C. § 216(b);

        e.     Awarding Plaintiff, DIXON post-judgment interest; and

        f.     Ordering any other and further relief this Court deems to be just and

               proper.

                                         JURY DEMAND

        Plaintiff, DIXON demands trial by jury on all issues so triable as of right by jury.

  Dated: December 11, 2019.

                                              Respectfully submitted,

                                              BOBER & BOBER, P.A.
                                              Attorneys for Plaintiff
                                              2699 Stirling Road, Suite-A304
                                              Hollywood, FL 33312
                                              Phone: (954) 922-2298
                                              Fax: (954) 922-5455
                                              peter@boberlaw.com

                                              By:     s./ Peter Bober
                                                      PETER BOBER
                                                      FBN: 0122955
